Citation Nr: 1216252	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  12-09 571	)	DATE
	)
	)


THE ISSUE

Whether a June 20, 1984, decision of the Board of Veterans' Appeals, which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980, should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issues of entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks; and whether there is CUE in a June 1980 rating decision that denied an increased rating higher than 20 percent for a right knee disability are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from May 1953 to April 1955.

In a November 2011 statement, the Veteran's representative requested revision or reversal of a June 20, 1984, decision of the Board of Veterans' Appeals (Board), which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980.  


FINDING OF FACT

The Board's June 20, 1984, decision, which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980, was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not indicate the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's June 20, 1984, decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2011), eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to a claim, and expanded VA's duty to notify a claimant of the type of information and evidence required to support the claim, including insofar as apprising the claimant of the evidence he is responsible for providing versus the evidence VA will obtain for him.

The provisions of the VCAA and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c) (2011); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

II. Analysis

In a November 2011 statement, the Veteran's representative raised the issue of CUE in a June 1984 Board decision.  In the June 1984 decision, the Board denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980.  The Veteran's representative asserted that this decision contained a CUE because the Board failed to recognize the Veteran's June 1980 claims as claims for compensation benefits under 38 U.S.C.A. § 1151 (West 2002), and adjudicate them as such in its June 1984 decision.  The representative correctly notes that these June 1980 claims were treated as increased disability ratings claims for the Veteran's service-connected right knee disability by the U.S. Department of Veterans Affairs (VA) Regional Office (RO), instead of claims for benefits under 38 U.S.C.A. § 1151.  The representative argues that these June 1980 claims were intended to be for 38 U.S.C.A. § 1151 benefits, and not claims for an increased disability rating.  The representative asserts that the Board should have noticed the true intention of these claims and, in its June 1984 decision, adjudicated a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks due to a December 1979 VA surgery.  The representative stated that, "While focused solely on whether the veteran was entitled to a temporary total rating pursuant to the 1980 surgery, [the Board] acknowledged the problematic 1979 surgery, but never addressed it legally.  Specifically, the Board made the following finding of fact: 'Received for the record in September 1983 were copies of a malpractice letter agreement, letter of retainer and an undated claim for damage, injury or death.  In that claim, the veteran alleged surgical malpractice in December 1979.'"  The representative argues that this alleged error is a CUE in the Board's June 1984 decision.

A decision of the Board is final, unless timely appealed, the Board's Chairman orders reconsideration of the decision, or some other exception to finality applies.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  One of these exceptions is if it is determined by collateral attack that the decision involved CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b); see also 38 C.F.R. § 3.105(a) (2011).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) [and the implementing regulation, 38 C.F.R. § 3.102 (2011)] does not apply to a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation that was previously correctly applied.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice as to refilling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).

A claim requesting review for CUE may be filed at any time after the underlying decision is made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of VA's General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 C.F.R. § 20.1400.  Here, the moving party's motion for review or revision was received in November 2011, so after this delimiting date.

In other cases prior to promulgation of this regulation, the United States Court of Appeals for Veterans Claims (Court) has defined CUE in essentially the same fashion - as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

When a rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board's decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see 38 C.F.R. § 20.1104.

The Veteran's representative's November 2011 correspondence meets the filing and pleading requirement of 38 C.F.R. § 1404, as the Veteran's representative is essentially arguing that the Board failed to consider the Veteran's 38 C.F.R. §38 U.S.C.A. § 1151 claim for atrophy of the right quadriceps and buttocks due to a December 1979 VA surgery, and if the Board had addressed the 38 U.S.C.A. § 1151 claim at the time of the 1984 decision, the outcome of the decision would have been manifestly different, as an earlier effective for the 38 U.S.C.A. § 1151 benefits would have been assigned.  However, the Board finds no CUE in the June 1984 Board decision because, while the Board understands the arguments set forth by the Veteran via his representative, the Veteran has failed to demonstrate any error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403.

Initially, the Board notes that the Veteran and his representative do not contend, nor does the evidence show, that the Board committed error in denying entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of a service-connected disorder from November 23, 1980, to December 8, 1980.  At the time of the June 1984 decision, the Board properly considered all the pertinent evidence.  The correct facts, as they were known at the time, were before the Board and were considered.  38 C.F.R. 
§ 20.1403(a); Luallen, 8 Vet. App. at 95.  The Board's findings of fact and discussion of the evidence are consistent with the conclusion reached.  The evidence does not show that the statutory or regulatory provisions in effect at the time of the June 1984 decision were incorrectly applied.  38 C.F.R. § 20.1403; Russell, 3 Vet. App. at 313-14.  Thus, no clear and unmistakable error of fact is shown in the June 1984 Board decision.  Id.

Instead, the Veteran asserts that the Board committed a CUE in failing to adjudicate a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks due to a December 1979 VA surgery.

For background purposes, on December 17, 1979, the Veteran underwent a high tibial osteotomy of the right lower extremity at a VA facility in Tucson, Arizona.  The Veteran subsequently alleged that he suffered an additional disability of atrophy of his right quadriceps and buttocks as a result of this VA surgery.  In a January 2010 rating decision, the Veteran was awarded compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks due to the December 1979 VA surgery.  The RO assigned an effective date of April 27, 1998, for the benefits, as this was the date that the RO determined the Veteran had submitted an informal claim for benefits under 38 U.S.C.A. § 1151.  In a separate Board decision (issued simultaneously with this decision), the Board determined that the Veteran was entitled to an earlier effective date of June 3, 1982, for his award of compensation benefits under 38 U.S.C.A. § 1151.  

The Board notes that the June 3, 1982, claim for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks was of record at the time of the June 1984 Board decision.  However, at the time of the June 1984 Board decision, the 38 U.S.C.A. § 1151 claim had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) (here, the RO), and appealed to the Board through the traditional appeals process.  The Board's authority to review a claim is initiated upon a claimant's submission of a Notice of Disagreement (NOD) following an adverse rating decision.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Here, there was no such adverse rating decision at the time of the June 1984 Board decision.  As a result, the Board in June 1984 did not have the appropriate jurisdiction to decide the 38 U.S.C.A. § 1151 claim.  Thus, the Board was prohibited by statute from deciding the 38 U.S.C.A. § 1151 claim in its June 1984 decision.  In June 1984, the Board only had jurisdiction to decide the claim of entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980.  Id.  Thus, the Board correctly decided only the temporary total disability rating claim, and not the 38 U.S.C.A. § 1151 claim, in its June 1984 decision.  

In his November 2011 CUE motion, the Veteran's representative pointed out that the Board, in its June 1984 decision, made a finding of fact regarding records received in September 1983 that pertained to the Veteran's 38 U.S.C.A. § 1151 claim.  However, the Board made this finding of fact as support for its decision that the Veteran had not submitted a claim for a temporary total disability rating for convalescence within one year following the date of his release from the 1980 hospitalization for his right knee disability.  The Board was not adjudicating the 38 U.S.C.A. § 1151 claim in making this finding of fact.  Thus, again, the Board correctly decided only the temporary total disability rating claim, and not the 38 U.S.C.A. § 1151 claim, in its June 1984 decision.  

Therefore, for these reasons and bases, the Board finds that the Veteran, as the moving party, has not demonstrated grounds for revision or reversal of the Board's June 1984 decision on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400-20.1411.  There being no other allegations of fact or law, his motion is denied.

ORDER

The motion for revision or reversal of the Board's June 20, 1984, decision, which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of the service-connected right knee disability from November 23, 1980, to December 8, 1980, on the basis of CUE is denied.



                       ____________________________________________
	SARAH B. RICHMOND
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



